Smith, J.
Judgment unanimously reversed upon the law, with thirty dollars costs to defendant, complaint appropriate costs in the court below. Defendant’s notice of cancellation, dated September 20, 1935, was effective under the terms of the policy in suit. The mailing of such notice, as established by defendant’s proof, including a post office receipt, raised a presumption of delivery in due course to plaintiff, which the latter failed to rebut. Moreover, it appears from credible evidence in the case that plaintiff actually received due notice of cancellation.
No opinion.
MacCrate and Lewis, JJ., concur.